Notice of Pre-AIA  or AIA  Status
          The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The amendment filed 10/26/2020 which amends claims 1 and 9, and adds claim 29 has been entered. The following Office action is applied to the pending claims 1-29. 

                 EXAMINER' S AMENDMENT
              An Examiner' s Amendment to the record appears below. Should the change and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than payment of the Issue Fee. Authorization for this Examiner' s Amendment was given in communication with Shelley Jones on 2/10/2021. Applicants agreed the Examiner’s  proposed amendment to claim 9, and agreed to cancel claims 1-8 and 10-29.  Also, Applicants agreed the amendment to the specification (see  below).
         
            Cancel claims 1-8.

Claim 9 (Currently Amended). A labeled glutaminase (GLS) protein comprising: a mutated GLS protein, , wherein the mutated GLS protein is a GLS monomer incapable of forming a GLS dimer, and the GLS protein is selected from the group consisting of SEQ ID NO: 11, 12, or 19, wherein the fluorescent reporter group is a synthetic fluorophore compound, and wherein the fluorescent reporter group is attached to the mutated GLS protein within (i) a region of the amino acid sequence consisting of of the amino acid sequence consisting of the amino acid sequence consisting of 
  
            Cancel claims 10-29.

       	 Examiner’s amendment to specification:
         	The amendment to specification can be found in a separated (page 3) of this Office action.

  


Amendment to Specification :
At page 9, paragraph [0023], lines 2-3, “mouse human mouse human 
At page 34, paragraph [0066], lines 10-12, “SEQ ID NO:9 human mouse human mouse 

At page 34, paragraph [0066], lines 14-15, “SEQ ID NO:10 NO:7 
At page 34, paragraph [0066], line 16, “SEQ ID NO:9 
At page 34, paragraph [0066], lines 17-18, “SEQ ID NO:12 
At page 34, paragraph [0066], lines 19-20, “SEQ ID NO:11 
At page 11, paragraph [0028], line 30, “the KGA , infra, is set forth”.
At page 20, paragraph [0032], line 4, “the above human GAC 
At page 34, paragraph [0068], lines 27-28, “cDNA coding for the mutated human KGA of SEQ ID NO:9 
At page 36, paragraph [0069], lines 4-5, “cDNA coding for the mutated human GAC of SEQ ID NO:11 
At page 38, paragraph [0070], lines 5-6, “cDNA coding for the mutated mouse KGA of SEQ ID NO:10 
At page 40, paragraph [0071], lines 13-14, “cDNA coding for the mutated mouse GAC of SEQ ID NO:12 




 The statement of withdrawal of rejections: 
The 112(a) rejection of claims 1-3, 6 and 10 is withdrawn in light of cancelation of claims 1-3, 6 and 10. 
The 112(b) rejection of claims 1-3 and 6-10 is withdrawn in light of cancelation of claims 1-3, 6-8 and 10, and in light of the amendment filed 10/26/2021 by applicant.

The following is the reason for the amendment to the specification, which does not introduce new matter.
The amino acid sequence alignment between SEQ ID NO:1 (unmodified human sequence) and the sequence of mutated SEQ ID NO:11 shows 99.4% sequence identity; and thus, the mutated SEQ ID NO:11 is not the mutated mouse GAC protein (as set forth in paragraphs [0023] of page 9 and [0066] of page 34, the specification filed 8/27/2015) but rather is the mutated SEQ ID NO:11 is the mutated human GAC protein.
Also, the amino acid sequence alignment between SEQ ID NO:3 (unmodified mouse sequence) and the sequence of the mutated SEQ ID NO:12 show 99.5% sequence identity, and thus, the mutated SEQ ID NO:12 is not the mutated human GAC protein (as set forth in paragraph [0023] of page 9 and [0066] of page 34, the specification filed 8/27/2017) but rather the mutated SEQ ID NO:12 is the mutated mouse GAC protein.

  The following is an examiner's statement of reasons for allowance: 
The closet art (Tian) of record does not reasonably teach or suggest the labeled glutaminase (GLS) protein in which a synthetic fluorophore compound as the fluorescent report (see the above Examiner’s amendment) is covalently attached to a region of the amino acid sequence consisting of amino acid residues 73-545 of SEQ ID NO: 11, or a region of the amino acid sequence consisting of amino acid residues 73-550 of SEQ ID NO:12, or the amino acid sequence consisting of SEQ ID NO:19 wherein the SEQ ID NO:11 is the mutated GLS protein comprising the three amino acid substitutions K311E/D386K/R454E as compared to unmodified SEQ ID NO:1; wherein  the SEQ ID NO:12 is the mutated GLS protein comprising the three amino acid substitutions K316E/D391K/R459E as compared to unmodified SEQ ID NO:3; and wherein the SEQ ID NO:19 is the mutated glutaminase domain (pfam04960) of GLS which comprises the two amino acid substitutions D143K/R211E  as compared to unmodified SEQ ID NO:18. The reference Tian does not teach or suggest the amino acid sequences of any one of said mutated GLS proteins. After further search, it is found that the amino acid sequences of said three mutated GLS proteins of SEQ ID NOs: 11, 12 and 19 of claim 9 are free from prior art, and that there is no guidance to modify these particular amino acid positions as above-mentioned to arrive at the claimed mutated GLS protein of the claim 9.

Therefore, claim 9 is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU whose telephone number is (571)272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
       

/Samuel Wei Liu/ 				Patent Examiner, Art Unit 1656
February 11, 2021
	 
/SCARLETT Y GOON/QAS, Art Unit 1600